Citation Nr: 0531410	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  04-21 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, claimed as loss of 
feeling in feet. 

2.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, claimed as loss of 
feeling in feet. 

3.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity, claimed as loss of 
feeling in hands. 

4.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity, claimed as loss of 
feeling in hands. 

5.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Air Force from 
December 1961 to February 1964.  

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the Phoenix, Arizona, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In February 2004, the veteran had a personal hearing with a 
Decision Review Officer (DRO) at the RO.

In August 2005, the veteran appeared before the undersigned 
Acting Veterans Law Judge at a travel board hearing held at 
the Phoenix, Arizona, RO.


FINDINGS OF FACT

1.  At his August 29, 2005, travel board hearing, the veteran 
requested that his four claims for entitlement to service 
connection for peripheral neuropathy of the upper and lower 
extremities be withdrawn, and the Board granted that request.

2.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.

3.  The veteran did not engage in combat with the enemy.

4.  The veteran's claimed stressor events have not been 
verified.

5.  Competent medical evidence of record does not show a 
diagnosis of PTSD based on any verified, credible stressor 
from the veteran's active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran concerning the issues of entitlement to 
entitlement to service connection for peripheral neuropathy 
of the upper and lower extremities have been met and those 
claims are dismissed. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2005). 

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 4.125(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeal - Claims for Entitlement to Service 
Connection for Peripheral Neuropathy

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn 
on the record at a hearing, a substantive appeal must be 
withdrawn before the Board promulgates a decision.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  See 38 C.F.R. § 20.204 (2005).  
When a veteran withdraws his appeal before a final decision 
has been promulgated by the Board, the withdrawal effectively 
creates a situation where there no longer exists any 
allegation of error of fact or law.  Consequently, in such an 
instance, the Board does not have jurisdiction to review the 
appeal, and a dismissal is appropriate in such a case.  See 
38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 20.204 (2005).

In this case, the veteran expressly withdrew his appeal 
concerning the issues of entitlement to service connection 
for peripheral neuropathy of the upper and lower extremities 
during his August 2005.  As there are no allegations of 
errors of fact or law for appellate consideration on the 
issues of entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities, further action 
by the Board is not appropriate.  See 38 U.S.C.A. § 7105(d) 
(West 2002).  Accordingly, the Board does not have 
jurisdiction to review the appeal concerning the issues of 
entitlement to service connection for peripheral neuropathy 
of the upper and lower extremities, and the veteran's appeal 
of these issues is dismissed without prejudice.

II.  Entitlement to Service Connection - PTSD

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while performing 
active duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2005).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2005).  There must also be a link, established by 
medical evidence, between the veteran's current symptoms and 
an in-service stressor, as well as credible supporting 
evidence that the claimed in-service stressor occurred.  See 
38 C.F.R. § 3.304(f) (2005).

Under 38 C.F.R. § 4.125(a), a diagnosis of a mental disorder, 
including PTSD, must conform to the criteria of Diagnostic 
and Statistical Manual for Mental Disorders (DSM).  See 38 
C.F.R. § 4.125 (2005).

As an initial matter, the Board acknowledges the veteran's 
complaints -- in personal statements, two hearing 
transcripts, and a May 2003 VA examination report -- that he 
suffers from current residuals of PTSD due to events incurred 
during active service.  While the veteran's contentions are 
deemed credible, these lay statements alone cannot meet the 
burden imposed by 38 C.F.R. §§ 3.303, 3.304, 3.307, and 3.309 
with respect to the relationship between events during 
service and his current complaints.  See Moray v. Brown, 
2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1), (2) 
(2005).  

The veteran contends that he was exposed to stressors while 
performing counterinsurgency operations in Vietnam during 
active service.  In the May 2003 VA examination report, the 
veteran reported that while he was assigned to the Central 
Intelligence Agency (CIA) and participated in counter 
intelligence operations.  When asked by the examiner about 
specific stressors, the veteran stated that there "are some 
things that are not documented" and noted that the he "was 
a kid at doing clandestine operations".  However, the 
veteran did identify one instance where he remembered 
receiving multiple injections during a 24 hour period to 
prepare for an insurgent operation.  In addition, he 
specified two occurrences of police brutality while working 
with the Vietnamese police force.  These instances included 
observing police throwing children out of helicopters as well 
as beating and killing a man who was being questioned.  The 
veteran also stated that he was part of a CIA operation 
called Switchback in 1962 and generally discussed his 
participation in a seven day operation in Laos in the 
February 2004 DRO hearing transcript.  The veteran further 
testified that he was recruited in Taiwan and then proceeded 
to do tours in the Philippines, Saigon, and China while 
working in covert operations before he returned to Japan in 
October 1963.  

At his August 2005 travel board hearing, the veteran 
described another in-service stressor that occurred during 
counterinsurgency operations in Vietnam.  The veteran 
testified that he was the sole survivor of a plane crash.  He 
further testified that he was admitted to a military hospital 
in Japan after suffering from physical and psychological 
injuries due to that event, and was discharged from that 
hospital after spending some months there.  

The veteran's service medical records do not reflect any 
complaint, treatment, or diagnosis of PTSD.  The veteran was 
diagnosed with a chronic, severe immature personality 
disorder in December 1963, shortly before his discharge from 
active service in February 1964.  Further, the veteran's 
service medical records do not reflect hospitalization for 
physical or psychological injuries due to a plane crash in 
late 1963.  An August 1964 VA examination report indicated 
that the veteran did not suffer from any psychiatric 
disability. 

A May 2003 VA PTSD examination report contains a diagnosis of 
post-traumatic stress disorder.  The examiner indicated that 
the veteran described a "variety of experiences that are, in 
his own words, difficult to document".  It was further noted 
that "there seem to be no other potential causes for the 
symptoms and the post-traumatic-related experiences that he 
is describing".

The Board finds that the preponderance of the evidence is 
against the grant of service connection for PTSD.  

While the veteran received a medical diagnosis of PTSD in the 
May 2003 VA examination report, based on the DSM-IV criteria, 
the veteran is not a combat veteran and his reported stressor 
events in service have not been verified.  

If the claimed stressor is related to combat, service 
department evidence that the appellant engaged in combat or 
that the appellant was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.

Absent a stressor related to combat, there must be "credible 
supporting evidence" of a non-combat stressor, which may be 
obtained from service records or other sources.  See Moreau 
v. Brown, 9 Vet. App. 389 (1996).  However, the regulatory 
requirement for "credible supporting evidence" means that 
"the appellant's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

A determination as to whether the appellant is a combat 
veteran is particularly significant in a PTSD claim because 
he is entitled to have his lay statements as to his alleged 
stressors accepted, without corroboration, if he engaged in 
combat with the enemy. See Gaines v. West, 11 Vet. App. 353 
(1998).  The U. S. Court of Appeals for Veterans Claims 
(Court) has held that:

[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be 'satisfactory,' e.g., 
credible, and 'consistent with the 
circumstances, conditions, or hardships 
of [combat] service.'

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) (2005).  Before this 
provision applies, the Board must make a specific finding 
that the veteran had engaged in combat with the enemy.  Id. 
VA's Office of General Counsel has defined the phrase 
"engaged in combat with the enemy" to mean that the appellant 
must have personally participated in a fight or encounter 
with a military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99.  The fact that the appellant served in a 
"combat area" or "combat zone" does not mean that he himself 
engaged in combat with the enemy.  Id.  Moreover, a general 
statement in the appellant's service personnel records that 
he participated in a particular operation or campaign would 
not, alone, establish that he had combat service because the 
terms "operation" and "campaign" encompass both combat and 
non-combat activities.  Id.  Whether or not a veteran 
"engaged in combat with the enemy" must be determined through 
recognized military citations or other supportive evidence.  
No single item of evidence is determinative, and VA must 
assess the credibility, probative value, and relative weight 
of each relevant item of evidence.  Id.  The claimant's 
assertions that he engaged in combat are not ignored, but are 
evaluated along with the other evidence of record.  Id.  
However, the claimant's assertions that he "engaged in combat 
with the enemy" are not sufficient, by themselves, to 
establish this fact.

The evidence of record does not reflect that the veteran 
engaged in combat with the enemy.  The veteran's personnel 
records show that he served in Taiwan from May 1962 as well 
as in Japan from October 1963 during his period of active 
duty.  Service records further indicate that he was a member 
of the Air Force Air Police Squadron and served as a Weapons 
System Security Guard during that time.  He did not receive 
any decorations denoting participation in combat.  However, 
evidence of record does show that he underwent a physical 
examination for the purpose of counterinsurgency during 
active service in February 1963.  An October 1963 service 
record indicated that the veteran had been "recently 
assigned" to a base in Japan for Air Police work.  Further, 
in a November 1963 letter addressed to his Squadron Commander 
noted that the veteran had "received excellent efficiency 
ratings with duty at Formosa and Vietnam".  

Although the evidence indicates that the veteran served in 
Vietnam and potentially assisted in counterinsurgency 
operations, the evidence does not support the conclusion that 
he personally engaged in combat with the enemy, and the 
provisions of 38 U.S.C.A. § 1154(b) do not apply.  
Consequently, there must be credible supporting evidence of 
record that the alleged stressor actually occurred in order 
to warrant service connection.  His lay testimony, standing 
alone, while deemed credible, is insufficient to establish 
service connection.  See Cohen v. Brown, 10 Vet. App 128, 147 
(1997). 

There is no evidence in the veteran's service personnel 
records, corroborating the claimed stressors.  Further, VA 
has attempted to obtain additional information concerning the 
veteran's reported stressor events.  Regulations require that 
a claimant must fully cooperate with VA's efforts to develop 
evidence, and in the case of records requested to corroborate 
a claimed stressful event in service, the claimant must 
provide information sufficient for the records custodian to 
conduct a search of the corroborative records.  See 38 C.F.R. 
§ 3.159(c)(2)(i) (2005).  Despite repeated attempts by the 
RO, the examiner in the May 2003 VA examination report, and 
the undersigned at the August 2005 travel board hearing, to 
request additional information from which to verify his 
alleged stressors, the veteran has failed to provide any 
viable information, including names, dates, and specific 
locations.  The veteran also indicated that he has tried to 
obtain records from the CIA in order show participation in 
covert operations and to corroborate his claimed stressors.  
However, in a May 2003 letter submitted by the veteran, the 
CIA indicated that it would neither confirm nor deny the 
existence or nonexistence of records that might reveal a 
covert connection between the veteran and the CIA.  The May 
2003 letter also noted that the CIA was unable to identify 
any information or record filed under the veteran's name that 
might reveal an open or otherwise acknowledged Agency 
affiliation.  Accordingly, the Board finds that additional 
requests for information are not warranted.  As the record 
now stands, the veteran's alleged in-service stressors have 
not been verified by credible supporting evidence.  

Finally, as there is no verification of an in-service 
stressor, a link established by medical evidence between the 
current symptomatology and the verified in-service stressor, 
is also not met.

As the Board finds that the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107 (West 2002).  Accordingly, service 
connection for PTSD is not warranted.

III.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that notice must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  As 
discussed below, VA fulfilled its duties to inform and assist 
the veteran on this claim.  As all notice and duty to assist 
requirements have been fully satisfied, the veteran is not 
prejudiced by appellate review.

In the present case, a substantially complete application for 
the veteran's claim was received in December 2002.  VCAA 
notice was provided in January 2003 and, in a rating decision 
dated in May 2003, the veteran's claim was denied.  After 
subsequent VCAA notification in February 2004, the case was 
readjudicated in an April 2004 Statement of the Case (SOC).  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not be prejudicial error to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).     

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  The "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letters from VA dated in January 2003 and 
February 2004 complied with these requirements.    

In the January 2003 and February 2004 letters from the RO, 
the veteran was notified regarding what information and 
evidence is needed to substantiate his claim, what 
information and evidence must be submitted by the veteran, 
what information and evidence would be obtained by VA, and 
the need for the claimant to submit any evidence in his 
possession that pertains to the claim.

As for VA's duty to assist a veteran, the veteran's available 
service medical records, service personnel records, VA 
medical records, and a VA examination report have been 
obtained and associated with the file.  There is no 
indication that relevant (i.e., pertaining to treatment for 
the claimed disability) records exist that have not been 
obtained.  The duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claims.  In this case, 
the veteran was provided with a VA examination.   

VA will make as many requests as are necessary to obtain 
relevant records from a Federal Department or agency, and 
will end its efforts only if VA concludes that the records do 
not exist or that further efforts would be futile.  See 38 
C.F.R. 3.159 (c)(2) (2005).  In this case, the Board notes 
that efforts were made to obtain records from the National 
Personnel Records Center (NPRC) in order to attempt to verify 
the veteran's claimed in-service stressors.  Service 
personnel records were obtained and associated with the 
veteran's claims file.    

The Board finds that VA has made all reasonable efforts to 
assist the veteran.  A remand or further development of this 
claim would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991). There is no 
reasonable possibility that further assistance to the veteran 
would substantiate his claim.  See 38 C.F.R. § 3.159(d) 
(2005).


ORDER

Entitlement to service connection for peripheral neuropathy 
of the right lower extremity is dismissed.

Entitlement to service connection for peripheral neuropathy 
of the left lower extremity is dismissed. 

Entitlement to service connection for peripheral neuropathy 
of the right upper extremity is dismissed. 

Entitlement to service connection for peripheral neuropathy 
of the left upper extremity is dismissed. 

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) is denied.





____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


